Exhibit 10.1

January 3, 2020

Private & Confidential

Mr. Christopher Lindop

160 Commonwealth Avenue

Unit 522

Boston MA 02116

 

Re:

Transition, Separation & Consultancy Agreement

Dear Mr. Lindop:

Thank you for your service to Quotient Limited (the “Company”). This letter,
when fully executed, will constitute the Transition, Separation & Consultancy
Agreement (“Agreement”) between you and the Company concerning the terms of your
future retirement from employment with the Company.

1. Retirement. Unless terminated sooner, your employment with the Company and
its subsidiaries and other controlled affiliates will end upon your retirement
on May 31, 2020 (the “Retirement Date”). You hereby resign from all
directorships, officerships and other positions with the Company and its
controlled affiliates as of and with effect from the Retirement Date. You agree
to sign all appropriate documentation, if any, prepared by the Company in
connection with those resignations and your retirement. The Company and you
agree that this Agreement satisfies any notice requirement that otherwise may
apply to your retirement and termination of employment under your Employment
Agreement, dated as of February 9, 2017, as amended, between the Company and you
(your “Employment Agreement”) and any other agreement between you and the
Company or any of its affiliates.

2. Pre & Post Retirement Services. Between now and the Retirement Date you will
continue to provide such services as may be requested by the Chief Executive
Officer (“CEO”). When your successors employment commences, you will resign as
CFO but will remain an executive employee through the Retirement Date in the
capacity of Executive Vice President, Finance. During that period you will
provide transition support and participate in specific projects for the Company
as and to the extent requested by the CEO. Post retirement date, we request that
you will be available to provide consultancy services to the Company, for a
period of up to 12 months, to support any special projects that may arise.

3. Compensation.

 

  a)

Until your retirement or earlier separation from the Company, you will continue
to receive the same base salary as at present; you will continue to have the
same bonus opportunity as at present; and you will be entitled to the same
non-cash benefits as at present.

 

  b)

Provided that you remain an employee and continue to provide services to the
Company through the Retirement Date and beyond in accordance with Section 2 and
subject to the other requirements of this Agreement, you will be entitled to a
single cash payment (the “Compensation Payment”) of $420,000, equal to twelve
months base salary. The Company’s obligation to make the Compensation Payment is
expressly conditioned upon your execution of and delivery to the Company of a
release in substantially the form

 

- 1 -



--------------------------------------------------------------------------------

  attached as Annex A (the “Release”), on or after the Retirement Date and
before the Compensation Payment, and on the Release having become irrevocable
under applicable law. Assuming the other requirements set forth above are
satisfied, the Company will make the Compensation Payment to you as promptly as
reasonably practicable after this Release-related condition is satisfied. If you
do not execute the Release within 30 days after the Retirement Date, you will
not be entitled to the Compensation Payment.

4. Benefits. Provided that you (i) remain an employee and continue to provide
services to the Company through the Retirement Date and beyond in accordance
with Section 2, (ii) execute and deliver the Release and the Release becomes
irrevocable under applicable law, and (iii) comply with the other requirements
of this Agreement, the Company will provide you with the following benefits (the
“Benefits”):

 

  a)

All unvested options to acquire ordinary shares of the Company (“Options”) which
you hold that are scheduled to vest within twelve months following the
Retirement Date will remain outstanding and vest and become exercisable on their
regularly scheduled vesting dates after the Retirement Date; all other unvested
Options which you hold will be forfeited on the Retirement Date; all outstanding
and vested Options which you hold will remain exercisable until the twelve month
anniversary of the Retirement Date at which time they will expire.

 

  b)

All unvested MRSUs and RSUs which you hold that are scheduled to vest within
twelve months following the Retirement Date will remain outstanding and vest on
their regularly scheduled vesting dates after the Retirement Date; all other
unvested MRSUs and RSUs which you hold will be forfeited on the Retirement Date.

 

  c)

Your accrued and vested benefits under any other Company benefit plans, and any
reimbursements you are entitled to under current Company policies for periods
before the Retirement Date, will be paid or reimbursed to you in accordance with
the terms of the applicable Company benefit plan or policy. You shall submit
documented requests for all reimbursable expenses not later than seven days of
the Retirement Date.

5. Company Property. You agree to return all Company property in your possession
within 14 days following the Retirement Date. Company property includes work
product, electronic devices and other physical property of the Company. This
includes equipment, supplies, keys, security items, credit cards, passwords,
electronic devices, laptop computers, cellular phones and Blackberry devices.
You must also return all originals and any copies of Company records. This
includes any disks, files, notebooks, etc. that you have personally generated or
maintained with respect to the Company’s business, as well as any Company
records in your possession. In addition, you and the Company agree to cooperate
in good faith in identifying, providing you access to and appropriately
segregating property belonging to you and maintained on Company premises on the
Retirement Date.

6. General Release. You knowingly and voluntarily (for yourself, your spouse,
your heirs, executors, administrators and assigns (collectively, the “Releasing
Parties”) release and forever discharge the Company, its controlled affiliates
and its current and former directors, officers, employees and agents
(collectively, the “Released Parties”) from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
of this Agreement) and whether known or unknown,

 

- 2 -



--------------------------------------------------------------------------------

suspected, or claimed, against the Company or any of the Released Parties which
any Releasing Party, may have, which arise out of or are connected with your
employment with, or your separation or retirement from, the Company (including,
but not limited to, any rights related to RSUs or MRSUs, any rights under your
Employment Agreement and any rights related to any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; the Consolidated Omnibus Budget
Reconciliation Act; any applicable executive orders; the anti-retaliation
provisions of the Fair Labor Standards Act; or their state or local
counterparts, or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress, libel,
slander, defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing are
collectively referred to herein as the “Claims”). By signing this Agreement, you
are representing to the Company that you fully understand this paragraph and
have had an opportunity to seek legal advice regarding this paragraph and this
Agreement before signing this Agreement. Finally, you are representing that you
fully understand that the filing of any Claim shall constitute a rejection or
breach of our agreements contained herein. You also waive and release and
promise never to assert any such Claims, even if you do not believe that you
have such Claims. You are not waiving or releasing any Claims arising under this
Agreement or that cannot be waived as a matter of law. Your undertakings in this
Section 6 are in addition to the undertakings to be given by you in the Release.

7. Future Activities. You will not be employed or otherwise act as an expert
witness or consultant or in any similar paid capacity in any litigation,
arbitration, regulatory or agency hearing or other adversarial or investigatory
proceeding against the Company. In addition, at no time in the future will you
voluntarily have any contact with any of the Company’s current or former
employees for purposes of soliciting, advising about or discussing their
participation or potential participation in any litigation, arbitration,
regulatory or agency hearing or other adversarial or investigatory proceeding
against the Company. Nothing in this Agreement shall prevent you from responding
truthfully to informal or formal requests for information from governmental
authorities or your taking any actions provided for in the preceding sentence in
connection with any litigation asserted against the Company and/or you. You
shall promptly notify the Company of any such requests. Nothing in this
Agreement shall prohibit or impede you from communicating, cooperating or filing
a complaint with any U.S. federal, state or local governmental or law
enforcement branch, agency or entity (collectively, a “Governmental Entity”)
with respect to possible violations of any U.S. federal, state or local law or
regulation, or otherwise making disclosures to any Governmental Entity, in each
case, that are protected under the whistleblower provisions of any such law or
regulation; provided, that in each case such communications and disclosures are
consistent with applicable law.

8. Preserving Name and Reputation. You will not at any time in the future
defame, disparage or make statements or disparaging remarks which embarrasses or
causes material harm to the Company’s name and reputation or the names and
reputation of any of its officers, directors or employees. “Disparagement” as
used herein means the form and substance of any communication, regardless of
whether or not you believe it to be true, that tends to degrade or belittle the
Company or subject it to ridicule or embarrassment. This paragraph 9 does not
apply to statements made pursuant to or in connection with court proceedings or
under penalty of perjury; however, you agree to give advance notice to the
Company of such an event, to the extent practicable. The Company shall cause its
executive officers and directors not to defame, disparage or make disparaging
statements or disparaging remarks about you.

 

- 3 -



--------------------------------------------------------------------------------

9. Covenants. Before and after the Retirement Date, you will remain subject to
and continue to comply with all the restrictive and other covenants contained in
your Employment Agreement including in respect of confidentiality,
noncompetition and nonsolicitation.

10. Confidentiality. You acknowledge that the Company’s Confidential Information
(as defined in your Employment Agreement) is proprietary and that you may never
disclose any such information to any person or entity at any time, including
after the Retirement Date. You agree this paragraph is a material provision of
this Agreement and that in the event of breach, you will be liable for the
return of the value of all consideration received as well as any other damages
sustained by the Company.

11. Forfeiture. In the event that you breach any of your obligations to the
Company under this Agreement, your Employment Agreement or as otherwise imposed
by law, the Company shall be entitled to stop payment of any benefit due under
this Agreement and shall be entitled to recover any benefit paid after the
Retirement Date under this Agreement and to obtain all other relief provided by
law or equity, including, but not limited to, injunctive relief.

12. Governing Law and Venue. To the extent not preempted by federal law, the
provisions of this Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
provision to the substantive law of another jurisdiction. Each party hereby
agrees that the State of Delaware is the proper venue for any litigation seeking
to enforce any provision of this Agreement, and each party hereby waives any
right it otherwise might have to defend, oppose, or object to, on the basis of
jurisdiction, venue, or forum nonconveniens, a suit filed by the other party in
any federal or state court in Delaware, to enforce any provision of this
Agreement.

13. Severability. If any portion, provision or part of this Agreement is held,
determined or adjudicated to be invalid, unenforceable or void for any reason
whatsoever, each such portion, provision or part shall be severed from the
remaining portions, provisions or parts of this Agreement and shall not affect
the validity or enforceability of such remaining portions, provisions or parts.

14. Entire Agreement. This Agreement between you and the Company is in
consideration of the mutual promises described above. This Agreement constitutes
the entire agreement between you and the Company with respect to your retirement
and related separation from employment. There are no other agreements, written
or oral, expressed or implied, between the parties hereto, concerning the
subject matter hereof, except the agreements set forth in this Agreement.

15. Section 409A Compliance. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Internal Revenue
Code, and this Agreement shall be construed and applied in a manner consistent
with this intent. Notwithstanding any other provision herein to the contrary, to
the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Code Section 409A, (i) the
amount of such expenses eligible for reimbursement, or in-kind benefits to be
provided, during any one calendar year shall not affect the amount of such
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year, (ii) reimbursement of any such expense shall be made by no
later than December 31 of the year following the calendar year in which such
expense is incurred, and (iii) your right to receive such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

 

- 4 -



--------------------------------------------------------------------------------

16. Withholding. All payments made to you pursuant to this Agreement are subject
to all applicable federal, state and local tax and other withholdings required
by law. You acknowledge and agree that all taxes imposed on you by reason of the
payments and benefits hereunder are your sole responsibility and the Company is
in no way indemnifying you or holding you harmless in respect of any such taxes.
The Company shall not be liable to you (or any other individual claiming a
benefit through you) for any tax, interest, or penalties you may owe as a result
of compensation paid under this Agreement, and the Company shall have no
obligation to indemnify or otherwise protect you from the obligation to pay any
taxes.

17. Headings. The headings used herein are for the convenience of reference only
and do not constitute part of this Agreement. The headings shall not be deemed
to limit or otherwise affect any of the provisions of this Agreement.

18. Counterparts. This Agreement may be executed in one or more counterparts,
including emailed or telecopied facsimiles, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

19. Company Cooperation. In connection with any future disposition by you or any
entity affiliated with you of any securities of the Company that bear a
restrictive legend, the Company shall cause such legend to be removed and the
Company shall cause to be issued a certificate without such legend to the holder
of the securities upon which it is stamped, if, unless otherwise required by
state securities laws, the holder of such securities provides the Company with
reasonable assurance that such securities can be sold, assigned or transferred
pursuant to Rule 144 under the Securities Act (“Rule 144”) (in which case, the
Company shall facilitate the removal of the legend; provided, however, the
Company shall not be required to furnish an opinion of counsel to facilitate any
sale, assignment or transfer pursuant to Rule 144 at any time that such
securities are registered for resale under the Securities Act).

 

- 5 -



--------------------------------------------------------------------------------

We wish you every success in your retirement.

Sincerely,

 

Quotient Limited By:  

/s/ Franz Walt

Name:   Franz Walt Title:   Chief Executive Officer

By signing below, I acknowledge that I have been given the opportunity to review
this Separation Agreement carefully; that I have read this Agreement and
understand the terms of the Agreement; and that I voluntarily agree to them.

 

ACCEPTED AND AGREED TO:

/s/ Christopher Lindop

Christopher Lindop Date:   January 7, 2020



--------------------------------------------------------------------------------

ANNEX A

RELEASE

A. I acknowledge that on the terms and subject to the conditions set forth in
the Transition, Separation & Consultancy Agreement, dated January 3, 2020
between Quotient Limited (the “Company”) and me (my “Transition, Separation &
Consultancy Agreement”), I am entitled to receive the Compensation Payment (as
defined in my Transition, Separation & Consultancy Agreement) and certain other
benefits to which I was not otherwise entitled.

B. In consideration of the Company’s undertakings in my Transition, Separation &
Consultancy Agreement, I do hereby release and forever waive all rights I may
have to assert claims arising on or prior to the date hereof or bring lawsuits
with respect to any claims arising on or prior to the date hereof, against any
one or more of the Company and its affiliates and each of their respective
officers, directors, agents employees, attorneys, and insurers, as well as past
and present fiduciaries and administrators of any employee benefit plans
sponsored by the Company (collectively, the “Releasees”) including but not
limited to:

 

  •  

all claims arising out of or relating to my employment with or my separation and
retirement from the Company and its controlled affiliates including in respect
of salary, bonus or other compensation, sick leave, paid time off, personal
leave time, health and welfare or other benefit plans, and all other
employment-related benefits, including any such claims arising under any
policies, practices or procedures of the Company or any of its controlled
affiliates or based on a breach of any provision of an oral or written
employment contract, whether such provision was expressed or implied;

 

  •  

all rights and claims that may be asserted under any federal, state or local
constitution, law, regulation, ordinance, executive order or common law,
including without limitation, rights and claims that in any way relate to
employment, discrimination or harassment in employment, termination of
employment or retaliation including, but not limited to, those claims under the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act), Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Equal Pay Act of 1963, as amended,
the Americans With Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Worker Adjustment Retraining and Notification Act, the Employee
Retirement Income Security Act of 1974, as amended, the Consolidated Omnibus
Budget Reconciliation Act, 42 U.S.C. §§ 1981, 1983 and 1985, the Fair Labor
Standards Act and all other similar federal, state, and local constitutions,
laws, regulations, ordinances or executive orders, and common law, for the
protection of employees against discrimination or retaliation;

 

  •  

all claims based on any federal, state or local constitution, law, regulation,
or ordinance, or common law, concerning wrongful discharge, constructive
discharge, breach of contract, defamation, emotional distress, interference with
contractual relationships, fraud, misrepresentation, discharge in violation of
public policy and all other violations of public policy; and

 

  •  

all claims for costs, fees or other expenses, including attorneys’ fees,
incurred in connection with any of the foregoing.



--------------------------------------------------------------------------------

All of the foregoing are collectively referred to in this Release as “Claims.”
The Claims that I am releasing do not however include my rights under the
Transition, Separation & Consultancy Agreement.

I represent and acknowledge that (a) I have not filed any complaint, charge,
lawsuit or other legal action that is now pending against the Company or any of
its affiliates; (b) I have not suffered any work-related injury or illness for
which I have not already filed a workers’ compensation claim; and (c) I
acknowledge and agree that I have been properly provided any leave of absence
because of my or a family member’s health condition (if any), and that I have
not been subjected to any improper treatment, conduct or actions due to or
related to my request for, or my taking of, any leave of absence because of my
own or a family member’s health condition.

C. Also, in consideration of the Company’s undertakings under my Transition,
Separation & Consultancy Agreement including the Company’s agreement to pay the
Compensation Payment, I agree and/or acknowledge as follows:

 

  •  

This Release does not apply to claims filed under workers’ compensation laws or
claims that cannot be released by private agreement. This Release does not
prevent me from filing a charge with, or participating in an investigation or
proceeding conducted by, the Equal Employment Opportunity Commission or other
federal, state, or local governmental agency. However, I understand that this
Release waives any right I may have to recover monetary damages, as well as any
other individual relief, as a result of such a charge or a related lawsuit,
whether filed by me or anyone else;

 

  •  

I understand nothing herein precludes me from exercising my Section 7 rights
under the National Labor Relations Act;

 

  •  

I agree to pay any reasonable legal fees or costs incurred by the Company as a
result of any breach of my promises in this Release, including my promise to
fully release the Releasees from all Claims and to compensate each Releasee for
its legal costs, including attorneys’ fees incurred by such Releasee as a result
of any breach of this Release, except to the extent that I challenge the
validity of this Release under the Age Discrimination in Employment Act, in
which case such Releasee may only recover such fees and expenses as may be
permitted by state and federal law.

 

  •  

Except to the extent that I am permitted to not disclose information provided to
the Securities and Exchange Commission (“SEC”) pursuant to Section 922 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, 15 U.S.C.
§78u-6 and SEC Regulation 21F promulgated thereunder, or to other regulatory
government agencies pursuant to similar whistleblower protection laws, I agree
that as of the date set forth below, I have not reported information to the SEC
concerning, and am not aware of, any securities law compliance failure by the
Company by any person that has not been reported in writing to the Company’s
Board of Directors.

D. This Release shall be governed by the laws of the State of Delaware and to
the extent that any provision of this Release shall be invalid or unenforceable,
the remainder of this Release shall not be affected.

 

- 8 -



--------------------------------------------------------------------------------

E. By signing below, I acknowledge that:

 

1.

I have carefully read this Release and its contents have been fully explained to
me;

 

2.

The Company gave me a copy of this Release and at least twenty-one (21) days to
consider this Release and its effect on me;

 

3.

The Company informed me that this Release does not become binding upon me until
seven (7) days after the date on which I sign this Release and that I may revoke
this Release at any time during such seven (7) day period by providing written
notice of my desire to revoke the Release to:

Quotient Limited

Business Park Terre Bonne

Route de Crassier 13

Eysins, 1262

Switzerland

Attention: Franz Walt

 

4.

I was advised by the Company before I signed this Release of my right to consult
advisors, including attorneys, about the contents of this Release;

 

5.

After due consideration and consultation, I signed this Release voluntarily
without duress; and

 

6.

By signing this Release, I understand that I do not waive any rights or claims
that may arise after the date the Release is executed.

I understand that this Release is effective seven (7) days after the date of my
signature below.

I have read, understood and agree to the foregoing:

 

             

Christopher Lindop Date:                                     
                                                            

 

- 9 -